DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kelvin Liu (Reg. 73,932) on 7/14/2021.

Amendments to the Claims:
Claim 1: A thin film transistor comprising: a gate electrode; a semiconductor layer being formed using amorphous silicon and comprising a first region overlapping with the gate electrode in planar view; a gate insulating layer being interposed between the gate electrode and the semiconductor layer; and a source electrode and a drain electrode being arranged so as to face each other and have a predetermined interval above the first region between the source electrode and the drain electrode, wherein the gate electrode comprises a first layer having a first work function and a second layer having a second work function, the second layer being interposed between the first layer and the gate insulating layer; the semiconductor layer comprises an intrinsic region being formed with non-doped amorphous silicon; and a low concentration of a predetermined low concentration and being formed in separation from the gate insulating layer; and the second work function is less than the first work function in a case that the impurities are n-type impurities, while the second work function is greater than the first work function in a case that the impurities are p-type impurities.
Claim 4: The thin film transistor according to claim 1, wherein the semiconductor layer has a three-layer structure comprising a first intrinsic region being arranged on the gate insulating layer, the low concentration impurities region being arranged on the first intrinsic region, and a second intrinsic region being arranged on the low concentration impurities region
Claim 9: A manufacturing method for a thin film transistor comprising: forming a gate electrode on a substrate; forming a gate insulating layer to cover the gate electrode; forming, on the gate insulating layer, a semiconductor layer being a layer formed with amorphous silicon and comprising a first region overlapping with the gate electrode in planar view; forming a source electrode and a drain electrode, by forming and patterning a conductor layer, so as to face each other and have a predetermined interval above the first region between the source electrode and the drain electrode; and providing a low concentration impurities region containing impurities [[in]] of a predetermined low concentration at a predetermined region of the semiconductor layer by adding the impurities to the predetermined region, the predetermined region being separated from the gate insulating layer, wherein forming the gate electrode comprises: .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…wherein the gate electrode comprises a first layer having a first work function and a second layer having a second work function, the second layer being interposed between the first layer and the gate insulating layer; the semiconductor layer comprises an intrinsic region being formed with non-doped amorphous silicon; and a low concentration impurities region containing impurities of a predetermined low concentration and being formed in separation from the gate insulating layer; and the second work function is less than the first work function in a case that the impurities are n-type impurities, while the second work function is greater than the first work function in a case that the impurities are p-type impurities”.

Claim 9 is allowable primarily because the prior arts of record, singly or in combination, neither anticipates nor render obvious the following limitations when taken in combination with all other limitations:
“…providing a low concentration impurities region containing impurities of a predetermined low concentration at a predetermined region of the semiconductor layer by adding the impurities to the predetermined region, the predetermined region being separated from the gate insulating layer, wherein forming the gate electrode comprises: forming a first layer using a material having a first work function; and forming a second layer being interposed between the first layer and the gate insulating layer using a material having a second work function, and the second work function is less than the first work function in a case that the impurities are n-type impurities, while the second work function is greater than the first work function in a case that the impurities are p-type impurities”.
The Prior Arts of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of claim 9 in its entirety (the individual limitations may be found but not in combination with proper motivation). Hence, Claim 9 is allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828